DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on 12/16/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments with respect to not labeling Figures 1-3, 15E, and 16E as “Prior Art” are persuasive. The previous objections with respect to these Figures are therefore withdrawn.

In light of this, all previous rejections using “Applicant’s Admitted Prior Art” are also withdrawn as they relied on Figures 1-3 which upon further inspection of the Specification were not explicitly called “Prior Art” by the Applicant. 

Applicant also noted on page 18 of the Remarks filed 12/16/2021 that Harron et al was cited in the rejections of claims 12 and 18 but the publication number given was for one of the Lin et al references. The Examiner intended for this to be a rejection in view of Harron but this point is moot as shown below. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Independent claims 1, 14, and 20 have been amended to include that at least one of the encoding network and the decoding network comprises a depth-gated convolutional processor. Upon further search and consideration, the prior art made of record fails to teach this feature in the context of the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637